Citation Nr: 1509500	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  08-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury, or as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Subsequently, the Board remanded this matter for additional development in an April 2014 decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the pendency of the appeal, the Veteran changed his representative.  His updated VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) was dated in December 2012, was received by the RO in December 2012, and was designated for all claims before VA.  A November 2014 Supplemental Statement of the Case (SSOC), issued by the AMC, was sent to his former representative.  The issuance of this SSOC to the wrong representative represents a violation of 38 C.F.R. § 19.31(b) (2014) and requires correction at the RO/AMC level.  See 38 C.F.R. § 19.9(a) (2014).

The Board additionally observes that following the sending of the SSOC to the former representative, the AMC accepted the former representative's submission of a waiver of the 30 day waiting period in November 2014, despite the fact that the former representative no longer has authorization to properly act for or waive the rights of the Veteran in this case.  No response to the SSOC was received from the properly appointed current representative, although, the Veteran responded and waived the 30 day waiting period in correspondence received November 2014.  
Upon remand, a new SSOC will be appropriately issued; the Veteran and his current representative will have the opportunity to present a response to the new SSOC at that time.
Accordingly, the case is REMANDED for the following action:

1. The November 2014 Supplemental Statement of the Case must be reissued, with a copy forwarded to the Puerto Rico Public Advocate for Veterans Affairs.  If additional pertinent evidence has been received since the issuance of the November 2014 SSOC, it must be addressed in this new Supplemental Statement of the Case. A reasonable period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




